DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2022 has been entered.
Response to Arguments
On page 9 of the Remarks, Applicant contends the prior art is deficient for failing to teach or suggest fourth information indicating height, width, and depth.  Examiner disagrees for the reasons stated in the rejection.  Specifically, Examiner notes height, width, depth, and radius parameters are size parameters.  In addition to the teachings of Agarwal relied upon in the previous rejection, it is noted Park also teaches the averred feature.  For example, Park’s paragraphs [0012] and [0013] teach the octree voxels and sub-voxels are defined by width, height, and depth planes within the 3D volume such that subcubes are of a predetermined size.  Furthermore, Park’s paragraph [0128] explains the coordinates of subcubes are defined from the starting origin (0,0,0), said coordinates representing height, width, and depth coordinates of subspaces within the imaged volume.  Therefore, it is clear that Agarwal in combination with Park teaches or suggests Applicant’s averred feature.  Accordingly, the argument is not persuasive of error.
Other claims are not argued separately.  Remarks, 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3, 5–12, 14–20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2012/0176381 A1) and Agarwal (US 2019/0179022 A1).
In view of Applicant’s Figs. 54 and 55, Examiner interprets the invention as drawn to a vehicle having a LIDAR device installed thereon which acquires point cloud data and when there is an overpass, recognizing that the point cloud data has structure recognized both above and below the overpass such that the overlap from a top-down view can be machine-recognized as an overpass.
Regarding claim 1, the combination of Park and Agarwal teaches or suggests a three-dimensional data encoding method, comprising:  encoding subspaces obtained by dividing a current space which includes three-dimensional points, to generate pieces of encoded data (Park, ¶ 0553:  teaches encoding the octree voxel nodes (subcubes) in a bitstream; Park, Fig. 24:  teaches octree segmentation of a point cloud; Park teaches encoding such data in a bitstream (Agarwal does not explicitly teach a bitstream), but does not teach to the extent that Agarwal does segmenting point clouds into a plurality of volumes and sub-volumes; Agarwal, Abstract:  teaches segmenting point cloud data into volumes and sub-volumes, which Examiner finds is equivalent to Applicant’s subspaces); and generating a bitstream which includes the pieces of encoded data and first information indicating a shape of each of the subspaces (Park, ¶ 0549:  teaches shape information that indicates how the octree is partitioned; Agarwal, ¶ 0011:  teaches the volumes may have a rectangular shape, suggesting other shapes are within the level of skill in the art), wherein the current space and each of the subspaces is a three-dimensional space (Agarwal, Fig. 1: illustrates the volumes are three-dimensional; see also Park, Fig. 2:  illustrating Park also teaches the spaces and subspaces are three-dimensional), and in the encoding of the subspaces, three-dimensional position information of the three- dimensional points is encoded (Agarwal, ¶ 0017:  teaches location coordinates of the point cloud data are defined; Examiner notes point cloud data is essentially useless without knowing their three-dimensional position; Thus, Examiner finds this feature quite obvious; Park, ¶ 0230:  teaches the nodes and sub-nodes are defined by a position index value), and the bitstream includes fourth information indicating a height, a width, and a depth of each of the subspaces (Examiner notes height, width, depth, and radius parameters are size parameters; Agarwal, ¶¶ 0043–0045:  teach volumes and subvolumes defined by height, width, and depth; Agarwal, ¶ 0052:  teaches circular subvolumes defined by diameter; see also Park, ¶¶ 0012–0013:  teaching that the octree voxels and sub-voxels are defined by width, height, and depth planes within the 3D volume such that subcubes are of a predetermined size; see also Park, ¶ 0128:  explaining the coordinates of subcubes are defined from the starting origin (0,0,0), said coordinates representing height, width, and depth).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Park, with those of Agarwal, because both references are drawn to the same field of endeavor and because combining Agarwal’s 3D point cloud data compression techniques with Park’s voxel encoding techniques for the purpose generating a bitstream represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Park and Agarwal used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Park and Agarwal teaches or suggests the three-dimensional data encoding method according to claim 1, wherein the shape is a two-dimensional shape or a three-dimensional shape of each of the subspaces (Agarwal, ¶ 0011:  teaches the volumes may have a rectangular shape, suggesting other shapes are within the level of skill in the art).
Regarding claim 3, the combination of Park and Agarwal teaches or suggests the three-dimensional data encoding method according to claim 1, wherein the shape is rectangular or circular (Agarwal, ¶ 0011:  teaches the volumes may have a rectangular shape, suggesting other shapes are within the level of skill in the art; Agarwal, ¶ 0052:  teaches circular sub-volumes defined by diameter).
Regarding claim 5, the combination of Park and Agarwal teaches or suggests the three-dimensional data encoding method according to claim 1, wherein the bitstream includes third information indicating whether a division method used to obtain the subspaces is a division method using a top view (Examiner notes the “view” of the data is arbitrary and has no technological significance; What Examiner interprets this claim to mean is that the volumes built in this art use the “depth” dimension as the height, which Examiner finds is common in the art; see under Conclusion Section of this Action for additional art evidencing this fact; Agarwal, Fig. 2 and ¶ 0053:  teaches the adjacent sub-volumes are built from the bottom-up; A top-view of the volumes would be obvious since this data is used for vehicle navigation and navigation maps are often top views).
Regarding claim 7, the combination of Park and Agarwal teaches or suggests the three-dimensional data encoding method according to claim 1, wherein the bitstream includes fifth information indicating a position of each of the subspaces (Agarwal, ¶ 0044:  teaches volumes can be identified by location information; Examiner notes Agarwal’s volumes and sub-volumes read on the claimed subspaces and further notes that identifying a volume by location coordinates would also identify the sub-volumes by location since the sub-volumes share coordinates with the volumes in two of the three dimensions).
Regarding claim 8, the combination of Park and Agarwal teaches or suggests the three-dimensional data encoding method according to claim 1, wherein the bitstream includes sixth information indicating a total number of the subspaces (Agarwal, ¶ 0044:  teaches defining a certain number of sub-volumes (7) for a given volume).
Regarding claim 9, the combination of Park and Agarwal teaches or suggests the three-dimensional data encoding method according to claim 1, wherein the bitstream includes seventh information indicating an interval between the subspaces (Examiner notes interval is just another way to define a size parameter, like height, width, depth, and radius parameters are size parameters; Agarwal, ¶¶ 0043–0045:  teach volumes and subvolumes defined by height, width, and depth; Agarwal, ¶ 0052:  teaches circular subvolumes defined by diameter).
Claim 10 lists essentially the same elements as claim 1, but is drawn to the corresponding decoding method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 11 lists essentially the same elements as claim 2, but is drawn to the corresponding decoding method.  Therefore, the rationale for the rejection of claim 2 applies to the instant claim.
Claim 12 lists essentially the same elements as claim 3, but is drawn to the corresponding decoding method.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claim 14 lists essentially the same elements as claim 5, but is drawn to the corresponding decoding method.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Regarding claim 15, the combination of Park and Agarwal teaches or suggests the three-dimensional data decoding method according to claim 10, wherein in the restoring of the current space, the subspaces are combined by further using the fourth information (Examiner notes this claim is drawn to the actions of the decoder, which conventionally has as its purpose restoring a current space; Agarwal, ¶ 0054:  teaches image reconstruction as a purpose for 3D data compression).  
Claim 16 lists essentially the same elements as claim 7, but is drawn to the corresponding decoding method.  Therefore, the rationale for the rejection of claim 7 applies to the instant claim.
Claim 17 lists essentially the same elements as claim 8, but is drawn to the corresponding decoding method.  Therefore, the rationale for the rejection of claim 8 applies to the instant claim.
Claim 18 lists essentially the same elements as claim 9, but is drawn to the corresponding decoding method.  Therefore, the rationale for the rejection of claim 9 applies to the instant claim.
Claim 19 lists essentially the same elements as claim 1, but is drawn to the corresponding encoding device.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 20 lists essentially the same elements as claim 1, but is drawn to the corresponding decoding device.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Regarding claim 21, the combination of Park and Agarwal teaches or suggests the three-dimensional data encoding method according to claim 1, wherein each of the subspaces is a unit of coding, and each of the subspaces is encoded using an octree (Park, ¶ 0553:  teaches encoding the octree voxel nodes (subcubes) in a bitstream; Park, Fig. 24:  teaches octree segmentation of a point cloud).
Claim 23 lists essentially the same elements as claim 21, but is drawn to the corresponding decoding device.  Therefore, the rationale for the rejection of claim 21 applies to the instant claim.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park, Agarwal, and Dore (US 2019/0371051).
Regarding claim 4, the combination of Park, Agarwal, and Dore teaches or suggests the three-dimensional data encoding method according to claim 1, wherein the bitstream includes second information indicating whether the subspaces overlap (Dore, ¶ 0098:  teaches partitioning three-dimensional point cloud data into overlapping parts or spaces).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Park and Agarwal, with those of Dore, because all three references are drawn to the same field of endeavor and because combining Agarwal’s 3D point cloud data compression techniques with Park’s voxel encoding techniques for the purpose generating a bitstream, and further using a partitioning scheme that yields overlapping regions represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Park, Agarwal, and Dore used in this Office Action unless otherwise noted.
Claim 13 lists essentially the same elements as claim 4, but is drawn to the corresponding decoding method.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Park, Agarwal, and He et al., “Best-effort projection based attribute compression for 3d point cloud,” in 2017 23rd Asia-Pacific Conference on Communications (APCC), Dec 2017, pp. 1–6 (herein “He”).
Regarding claim 22, the combination of Park, Agarwal, and He teaches or suggests the three-dimensional data encoding method according to claim 1, wherein each of the subspaces is a unit of coding, and for each of the subspaces, a two-dimensional image on which a three-dimensional point included in the subspace is projected is encoded using a video encoding scheme (He, Abstract:  teaches 3D point cloud data is projected onto a 2D plane to take advantage of existing 2D compression schemes, like conventional video coding; Examiner notes inter-view coding in the video compression art is well-established for multi-view coding because different views of a scene offer spatial redundancies similar to temporal redundancies handled by conventional video coding technologies; He, Section III(B):  teaches inter-view prediction and cites to endnote 14 which is a citation to a video encoding publication).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Park and Agarwal, with those of He, because all three references are drawn to the same field of endeavor and because combining Agarwal’s 3D point cloud data compression techniques with Park’s voxel encoding techniques for the purpose generating a bitstream, and further using projections onto a 2D plane for 2D compression represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Park, Agarwal, and He used in this Office Action unless otherwise noted.
Claim 24 lists essentially the same elements as claim 22, but is drawn to the corresponding decoding device.  Therefore, the rationale for the rejection of claim 22 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Qian et al., “Earth Documentation:  Overpass Detection Using Mobile LIDAR,” Proceedings of 2010 IEEE 17th International Conference on Image Processing, Hong Kong, Sept. 2010.
Choudhry (US 2019/0000588 A1) teaches overlapping adjacent subvolumes (¶ 0060).
Toma (US 2018/0278956 A1) teaches point cloud compression (¶ 0005) and point groups having shape (¶ 0058).
Maurer (US 2016/0127746 A1) teaches encoding point cloud data from a top view (e.g. Fig. 2) and using a top-down partitioning scheme wherein each layer is a slice (compare Maurer’s Fig. 14 to Applicant’s Fig. 47).
Dorn (US 2008/0015784 A1) teaches top-down stratal slices of a point cloud (e.g. ¶¶ 0026, 0044, and 0152).
Dore (see above) teaches partitioning a point cloud according to MPEG-DASH and ISOBMFF (see corresponding subject matter in e.g. Applicant’s Figs. 14 and 20).
Golla et al., “Real-time Point Cloud Compression,” 2015 IEEE International Conference on Intelligent Robots and Systems, Hamburg, Germany Oct. 2015.
Wu et al., “Voxel-based Marked Neighborhood Searching Method for Identifying Street Trees Using Vehicle-borne Laser Scanning Data,” 2012 Second International Workshop on Earth Observation and Remote Sensing Applications.
Haala et al., “Mobile Lidar Mapping for 3D Point Cloud Collection in Urban Areas – A Performance Test,” (2008).
F. Nenci, L. Spinello, and C. Stachniss, “Effective compression of range data streams for remote robot operations using h.264,” in Proceeding of the IEEE/RSJ International Conference on Intelligent Robots and Systems (IROS), Chicago, USA, 2014.  Uses H.264 for point cloud compression.
H. Houshiar and A. Nuchter, “3d point cloud compression using ¨ conventional image compression for efficient data transmission,” in 2015 XXV International Conference on Information, Communication and Automation Technologies (ICAT), Oct 2015, pp. 1–8.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL J. HESS
Primary Examiner
Art Unit 2481

/MICHAEL J HESS/Primary Examiner, Art Unit 2481